IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 330 MAL 2018
                                             :
                     Respondent              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
 STEVEN D. GEBHART,                          :
                                             :
                     Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 4th day of December, 2018, the Petition for Allowance of Appeal,

Emergency: Motion to Expedite, Petition for Allowance for Writ of Habeas Corpus,

Emergency: Writ of Prohibition/Newly Discovered Evidence, Petition for Leave of Court

for Dismissal, Petition for Leave of Court for Dismissal of Cyber Fraud, Extraordinary

Relief Sought; Video Conference Demanded, Petition for Leave of Court for Incamera

Inspection, and Petition for Correction; Petition for Writ of Mandamus are DENIED.